TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

 

 

NO. 03-06-00788-CR



 Lozaro Morales Toca a/k/a Oresie Mesa a/k/a Oreste Masa, Appellant


v.


The State of Texas, Appellee

 

 

FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 41,626, HONORABLE JOE CARROLL, JUDGE PRESIDING



 
M E M O R A N D U M   O P I N I O N

 Lozaro Morales Toca seeks to appeal from a judgment of conviction for indecency
with a child.  Sentence was imposed on September 8, 1992.  Toca's pro se "notice of out of time
appeal" was filed on September 21, 2006.  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).
The appeal is dismissed.
																__________________________________________
				Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   January 25, 2007
Do Not Publish